This is an appeal by appellant Rudy and his two sureties from a judgment against all of them on his forfeited bail bond.
The statute (art. 497, C.C.P.) expressly provides that after the judgment nisi is rendered, the cause shall be docketed upon the civil docket in the name of the State as plaintiff, and the principal and sureties as defendants; "and the proceedings had therein shall be governed by the same rules governing other civil actions."
The record shows that no briefs were filed in the court below at all and none in this until just the day before the case was submitted. The Assistant Attorney General's motion, therefore, to dismiss the appeal on this ground must be granted, as has all the time and many times been held by this court. See Heiman v. State, 70 Tex.Crim. Rep., 158 S.W. Rep., 276; Thetford v. State, 74 Tex.Crim. Rep., 169 S.W. Rep., 1153. Other cases are cited in both of these. The appeal is dismissed.
Dismissed. *Page 569 
                          ON REHEARING.                       February 14, 1917.